DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 17, 20 and 21 are objected to because of the following informalities:  
Regarding claim 17, the claimed, “at least second resonator structure” lacks antecedent basis in the claims. The claim should be amended to depend from claim 15 which introduces the claimed “second resonator structure”. 
Regarding claim 20, the claimed, “a hollow conductor” should be amended to -–the hollow conductor–, for consistency with claim 19, for which it depends.
Regarding claim 21, in line 18, the claimed, “producing a first resonator structure in the at least one depression, so that the separation between at least one first resonator structure” should be amended to –producing the first resonator structure in the at least one depression, so that the separation between the least one first resonator structure –, for consistency with the previously introduced language.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14–17, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawasaki et al. (US Pub. # 20130205049), hereinafter referred to as Kawasaki.
Regarding claim 14, Kawasaki teaches, “A radar based fill-level sensor, comprising: at least one semiconductor element (Fig. 9, ref, # 1200, 1210, 1220, 1230; see para. [0178–0185]), including at least a semiconductor chip (one of 1210, 1220, 1230) and a chip package (1200), in which the at least one semiconductor chip is arranged, wherein the at least one semiconductor chip has at least one coupling element (one of 1201, 1202, 1204), which serves as a signal gate for electromagnetic waves, wherein at least one first resonator structure (1203 on 1200) is arranged on a surface portion of the chip package, wherein the first resonator structure (1203) is embodied as a dielectric resonator structure, and the first resonator structure (1203) is arranged in such a way on the surface portion of the chip package (1200) that the chip package separates the resonator structure (1203) from the coupling element (1201, 1202, 1204; 1200 separates 1203 from 1204 in a vertical direction and 1200 separates 1203 from 1201 and 1203 from 1202 in an angled direction, approximately +45 and -45 degrees, see snag-it below).”  

    PNG
    media_image1.png
    258
    623
    media_image1.png
    Greyscale

Regarding claim 15, Kawasaki teaches, “at least one second resonator structure is arranged between said semiconductor chip and said at least one first resonator structure (1201 or 1202 also interpreted as a second resonator structure between 1200 and 1203).”  
Regarding claim 16, Kawasaki teaches, “wherein: said chip package (1200) includes on the surface portion, on which said at least one first resonator structure (1203) is arranged, a depression extending in the direction of said at least one semiconductor chip (area where 1201 or 1202 are set in 1200, see Fig. 9).”  
Regarding claim 17, Kawasaki teaches, “said chip package includes a depression on the surface portion on which said at least one first resonator structure is arranged, the depression extending in the direction of said at least one second resonator structure (1200 includes area in surface where 1201, or 1202 sit where 1203 is arranged, and the area/depression extends in a direction of 1201/1202 when interpreted as a second resonator structure).”    
Regarding claims 19 and 20, Kawasaki teaches, “ said semiconductor element is arranged on a printed circuit board (1210, 1220m 1230 on 1200); and at least one hollow conductor is arranged on the printed circuit board transferring the electromagnetic waves produced by said semiconductor element;3Docket No.: MAYE3013/JSExaminer: Ryan D. Walsh Application No.: 15/774,347Art Unit: 2852 a dielectric waveguide arranged said the depression (1201 or 1202 interpreted as waveguide in depression/area of 1200, see Fig. 9), so that electromagnetic waves out-coupled from said coupling element are led by means of a dielectric waveguide into a hollow conductor (see para. [0250] & [0178–0185]).”  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawasaki (US Pub. # 20130205049) in view of Beer et al. (US Pub. # 20070026567), hereinafter referred to as Beer.
Regarding claim 18, Kawasaki teaches, “at least one semiconductor element (1210, 1220, or 1230) is arranged on a printed circuit board (on 1200).” Kawasaki does not appear to teach, “a dielectric lens is secured on said printed circuit board in such a way that said at least one semiconductor element lies in the focal point of said dielectric lens.” However, Beer teaches the deficiencies of Kawasaki (Fig. 1–10; para. [0076–0085]). It would have been obvious to one skilled in the art at the time of filing to modify Kawasaki’s invention to include a dielectric lens is secured on said printed circuit board in such a way that said at least one semiconductor element lies in the focal point of said dielectric lens.
The ordinary artisan would have been motivated to modify Kawasaki’s invention for at least the purpose of improving the directionality of the waves being transmitted through the device.
Allowable Subject Matter
Claims 21–25 are allowed (pending correction of objection as set forth above).
	Regarding claims 21–25, the prior art does not teach or suggest the claimed, “wherein at least one first resonator structure is arranged on a surface portion of the chip package and wherein the first resonator structure is embodied as a dielectric resonator structure, and the first resonator structure is arranged in such a way on the surface portion of the chip package that the chip package separates the resonator structure from the coupling element, the method comprising the steps as follows: sending radiation through the semiconductor element for determining a position of the semiconductor chip relative to the chip package; partially removing the chip package until a surface portion of the chip package has at least one depression extending in the direction of the at least one coupling element; producing the first resonator structure in the at least one depression, so that the separation between the the least one first resonator structure and the at least one coupling element of the semiconductor chip is lessened.” 
Response to Arguments
Applicant’s arguments with respect to claim(s) 14–20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D WALSH whose telephone number is (571)272-2726. The examiner can normally be reached M-F, 8:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RYAN D WALSH/Primary Examiner, Art Unit 2852